DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of the species of Fig.’s 4-6 in the reply filed on 1/28/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden on search or/and examination.  This is found persuasive and the requirement has been officially WITHDRAWN.
Claim Objections

Claim 10 objected to because of the following informalities:  claim 10 recites, “the other IoT power transfer sensors,” which lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Publication Number 2019/0181688) in view of Reynolds et al. (U.S. Patent Publication Number 2015/0229133).
Regarding Claim 1:
Su et al. discloses an internet of things (IoT) wireless power transfer sensor (Fig. 3, client device 300 and its related discussion; see, for example, paragraphs 0003, 0023, etc.), comprising: a sensor circuit, comprising an energy converting and storage unit, a control/modulation unit (Fig. 3, power combiner and storage unit 330 and controller 340 of client device 300, and their related discussion; see, for example, paragraphs 0044-0047, 0057-0061, etc.), a group of energy harvesting antennas, connected to the energy converting and storage unit and receiving the scanning signal in order to charge the energy converting and storage unit via the scanning signal (Fig. 3, antennas 301, 302, transceivers 310 and 311, energy harvesters 315 and 316, power combiner and storage unit 330, and their related discussion; see, for example, paragraphs 0044-0050, 0059-0062, etc. which disclose the antennas receiving a paging signal including one or more RF pulses, which are converted into a power to power the client device via power combiner and storage unit 330); wherein when a power storage level of the energy converting and storage unit reaches a first threshold, the control/modulation unit transmit a device information to the external device (Fig. 3, power combiner and storage unit 330, controller 340, communications SW module 352, etc. and their related discussion; see, for example, paragraphs 0021, 0024, 0041, 0058, 0064, etc. which discloses communicating data, from the client device, including data associated with the power combiner and storage unit being at a low level, i.e. a level less than a threshold). 
However, Reynolds et al. discloses a wireless power transfer sensor, comprising: a switching unit (Fig. 9, backscatter device with switch as shown for modulation); a group of retrodirective searching antennas (Fig.’s 4B and 9, elements 465 and their related discussion), connected to the switching unit (Fig. 9, switch as shown), wherein when the switching unit is in on-state, the retrodirective searching antennas detect an energy of a scanning signal of an external device having a beamforming function and reflect the scanning signal to a direction of the external device, whereby the external device receives a reflected signal in order to obtain a direction of location of the IoT wireless power sensor (Fig.’s 4B and 9, elements 465, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0005-0006, 0069-0070, 0075, 0077-0078, 0084, 0089, 0100, 0134, etc. which discloses a device may receive RF signals broadcasted from a transmitter, as well as device information, such as a device’s location, may be communicated from the device via backscatter techniques); and wherein the control/modulation unit controls the switching unit to be consecutively switched between on-state and off-state so as to transmit device information in a back-scattered way to the external device (Fig.’s 4B and 9, elements 465, power storage and power monitoring 460, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0004-0006, 0005-0006, 0068-0070, 0072, 0075-0078, 0084, 0089, 0100, 0134, etc. which disclose a controller of a transmitter will receive power information from a device via analysis of a backscatter signal, which may be a variety of backscatter modulation types to be carried out by the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Su to incorporate a group of retrodirective antennas to reflect a scanning signal, as taught within Reynolds, to implement communications protocols which have low energy requirements as well as low complexity of deployment.
Regarding Claim 2:
Modified Su teaches the limitations of the preceding claim 1. Modified Su, in further view of Su, discloses wherein the device information comprises an identification code (Fig. 3, controller 340, communications SW module 352, etc. and their related discussion; see, for example, paragraphs 0007, 0026-0027, 0035, etc. which discloses communicating target ID which may be associated with or used to identify a client device or group of client devices).
Regarding Claim 3:
Modified Su teaches the limitations of the preceding claim 1. Modified Su, in further view of Reynolds, discloses wherein when the device information is transmitted to the external device, the switching unit is switched to off-state, whereby the retrodirective searching antennas receive the energy of the scanning signal in order to charge the energy converting and storage unit (Fig.’s 4B and 9, elements 465, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0005-0006, 0058, 0075, etc. which disclose a device may receive RF signals broadcasted from a transmitter, and harvest energy received from the transmitters to complement or charge a local power source).
Regarding Claim 4:
Modified Su teaches the limitations of the preceding claim 1. Modified Su, in further view of Su, discloses wherein the sensor circuit further comprises a power conversion module and a voltage transformation module, wherein the power conversion module converts the scanning signal into a power signal and the energy converting and storage unit is charged by the power signal via the voltage transformation module (Fig. 3, adaptive matching 313 and 314, energy harvesters 315 and 316, power combiner and storage unit 330, controller 340, and their related discussion; see, for example, paragraphs 0045-0048, etc.).
Regarding Claim 6:
Modified Su teaches the limitations of the preceding claim 4. Modified Su further discloses wherein when the power storage level of the power storage unit reaches the first threshold value, the control/modulation unit detects a verification code transmitted from the external device and controls the switching unit to be consecutively switched between on-state and off-state so as to transmit the device information in the back-scattered way to the external device after the control/modulation unit confirms that the external device matches the IoT wireless power sensor (Su: Fig. 3, controller 340, communications SW module 352, etc. and their related discussion; see, for example, paragraphs 0007, 0026-0027, 0035, etc. Reynolds: Fig.’s 4B and 9, elements 465, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0005-0006, 0058, 0075, etc.).
Regarding Claim 7:
Modified Su teaches the limitations of the preceding claim 4. Modified Su, in further view of Su, discloses wherein the sensor circuit further comprises a power management module and a power storage module (Fig. 3, client device 300, controller 340, power combiner and storage unit 330, memory 350, power combiner control SW 353, etc. and their related discussion; see, for example, paragraphs 0044-0047, 0052, 0057-0061, etc.), wherein when the power storage level of the energy converting and storage unit reaches a second threshold value, the power conversion module turns on the power management module, whereby the power conversion module charges the power storage module via the power management module (Fig. 3, client device 300, controller 340, power combiner and storage unit 330, memory 350, energy harvesters 315 and 316, power combiner control SW 353, etc. and their related discussion; see, for example, paragraphs 0021, 0024, 0041, 0044-0047, 0053, 0057-0061, 0064, etc.).
Regarding Claim 9:
Modified Su teaches the limitations of the preceding claim 7. Modified Su, in further view of Su, discloses wherein the device information further comprises one or more of a power storage state of the power storage module, a security code and a sensor input/output state (Fig. 3, controller 340, power combiner control SW 353, power combiner and storage unit 330, etc., and their related discussion; see, for example, paragraphs 0052, 0057-0059, etc. See also Reynolds: Fig.’s 4B and 9, elements 465, power storage and power monitoring 460, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0004-0006, 0005-0006, 0068-0070, 0072, 0075-0078, 0084, 0089, 0100, 0134, etc. which disclose a controller of a transmitter will receive power information, indicating a current power level of a device, from the device via analysis of a backscatter signal).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Publication Number 2019/0181688) in view of Reynolds et al. (U.S. Patent Publication Number 2015/0229133) and in further view of Pforr (U.S. Patent Publication Number 2020/0212714).
Regarding Claim 5:
Modified Su teaches the limitations of the preceding claim 4. While Modified Su discloses a voltage transformation module, Modified Su fails to teach the voltage transformation module comprises a plurality of transformers.
However, Pforr et al. discloses wherein the voltage transformation module comprises a plurality of transformers having different transformation ratios, wherein when the energy and converting and storage unit is out of power, the power conversion module automatically selects one of the transformers to convert an input voltage into a predetermined voltage corresponding to the transformer selected in order to charge the energy converting and storage unit (see, for example, paragraphs 0009, 0022, 0068, etc. which disclose the provision of transformer circuits of differing transformer ratios for being selected to generate a desired output voltage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Su to incorporate a plurality of transformers within the voltage transformation module, as taught within Pforr, to increase the system flexibility by allowing for the selection of a desired transformation ratio dependent upon the systems needs.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Publication Number 2019/0181688) in view of Reynolds et al. (U.S. Patent Publication Number 2015/0229133) and in further view of Song et al. (U.S. Patent Publication Number 2012/0256492).
Regarding Claim 8:
Modified Su teaches the limitations of the preceding claim 7. While Modified Su discloses wherein the power storage module is a rechargeable battery, Modified Su fails to teach the power storage module is a supercapacitor or a micro rechargeable battery.
However, Song et al. discloses wherein the power storage module is a supercapacitor or a micro rechargeable battery (Fig.’s 1-1a, super capacitor 106 and its related discussion; see, for example, Abstract, paragraphs 0005, 0056-0059, etc.)
Regarding Claim 10:
Modified Su teaches the limitations of the preceding claim 7. Modified Su discloses a communication module and a communication antenna, wherein when a power storage level of the power storage module reaches a target value, the power management module turns on the communication module and the communication module enters a communication mode in order to communicate, wherein when the communication module is turned on, the switching unit is switched to off-state, whereby the retrodirective searching antennas receives the energy of the scanning signal so as to charge the power storage module (Su: Fig. 3, power combiner and storage unit 330, controller 340, communications SW module 352, etc. and their related discussion; see, for example, paragraphs 0021, 0024, 0041, 0058, 0064, etc. which discloses communicating data, from the client device, including data associated with the power combiner and storage unit being at a low level, i.e. a level less than a threshold. Reynolds: Fig.’s 4B and 9, elements 465, active transmitter/receiver systems 470, element 480, etc., and their related discussion; see, for example, paragraphs 0005-0006, 0058, 0075, etc.). While Modified Su discloses communication as discussed, Modified Su fails to teach a communication module and a communication antenna enter a communication mode in order to communicate with other IoT power transfer sensors.
However, Song et al. discloses a communication module and a communication antenna (Fig.’s 1a and 4, communication antenna 114, sensor node 410 comprising processor 412, wireless tx/rx 414, power switch 126, etc., and their related discussion; see, for example, paragraphs 0061-0065, 0093-0094), wherein the power management module turns on the communication module and the communication module enters a communication mode in (Fig.’s 1a and 4, communication antenna 114, sensor node 410 comprising processor 412, wireless tx/rx 414, power switch 126, etc., and their related discussion; see, for example, paragraphs 0061-0065, 0071, 0093-0094, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Su to communicate with a plurality of IoT power transfer sensors, as taught within Song, to establish a communication protocol within a wireless sensor network thereby allowing for minimal human interaction and further establishing an energy-efficient sensor network with self-organizing capabilities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836